UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6019



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


HENRY EARL MILLER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00022-HFF-3)


Submitted:   February 28, 2008            Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry Earl Miller seeks to appeal the 2005 sentence

imposed after his guilty plea to bank robbery and firearms charges.

In criminal cases, the defendant must file the notice of appeal

within ten days after the entry of judgment.                    Fed. R. App. P.

4(b)(1)(A).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension of

up to thirty days to file a notice of appeal.                   Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

           The district court’s judgment imposing Miller’s sentence

was entered on July 8, 2005.                 The notice of appeal was dated

December 10, 2007, and filed December 13, 2007.*                  Because Miller

failed to file a timely notice of appeal or to obtain an extension

of the appeal period, any appeal from his sentence is untimely.

           In    a     filing    in   this   court,   Miller    asserts   that   he

intended the notice of appeal to apply to a district court order

entered on September 10, 2007, which denied Miller’s motion for

reconsideration and modification of his sentence.                   Although the

notice of appeal refers solely to Miller’s 2005 criminal sentence,

we   observe    that    the     notice,    filed   ninety-one    days   after    the




      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                          - 2 -
September 10, 2007, order, would be untimely from that order, as

well.    See Fed. R. App. P. 4(a).

            We deny Miller’s motion for immediate release pending

appeal and his motion to expedite his appeal.            We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                DISMISSED




                                   - 3 -